        Case 2:19-cv-10332-EEF-JVM Document 1 Filed 05/10/19 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

OSCAR MALDONADO, individually and on behalf of
all others similarly situated


VERSUS                                                       JURY DEMAND

M&E CONSTRUCTION, LLC;
MARLON ALCIDES CARRASCO; and
ERIC CORTES.

                                          COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes OSCAR MALDONADO,

individually and on behalf of all others similarly situated, who files his Complaint as follows:

                                  JURISDICTIONAL STATEMENT

                                                 1.

        This Court has jurisdiction over this cause of action under 28 U.S.C. § 1331 (federal

question). This is a civil action for unpaid overtime wages under the Fair Labor Standards Act of

1938 (“FLSA”), as amended, 29 U.S.C. §§ 201 et seq.

                                          THE PARTIES

                                                 2.

        The plaintiff is:

        A.      OSCAR MALDONADO, an individual, who at all material times was domiciled

in Louisiana. He files this collective action under the FLSA on his own behalf and on behalf of

all others similarly situated.
       Case 2:19-cv-10332-EEF-JVM Document 1 Filed 05/10/19 Page 2 of 4



                                                  3.

       The defendants are:

       A.      M&E CONSTRUCTION, LLC, a limited liability company whose members are

citizens of Louisiana.

       B.      MARLON ALCIDES CARRASCO, an individual resident citizen of Louisiana.

       C.      ERIC CORTES, an individual resident citizen of Louisiana.

                                              VENUE

                                                  4.

       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part

of the events and omissions giving rise to this claim occurred in this judicial district.

                                           COUNT ONE

          CLAIM FOR OVERTIME UNDER THE FAIR LABOR STANDARDS ACT

                                                  5.

       M&E CONSTRUCTION, LLC; MARLON ALCIDES CARRASCO; and ERIC

CORTES employed OSCAR MALDONADO during 2018 and 2019. This work involved the

construction trades in New Orleans and the surrounding area, and the plaintiff was an hourly,

non-exempt construction worker covered under the FLSA’s overtime laws.

                                                  6.

       M&E CONSTRUCTION, LLC; MARLON ALCIDES CARRASCO; and ERIC

CORTES had, and continue to have, an avowed, express, and intentional policy of refusing to

pay overtime wages. The defendants knew they should have paid overtime, but they adamantly

refused to pay the plaintiff overtime wages, even though the plaintiff often worked fifty or sixty

hours per workweek. Further, the defendants mis-classify the plaintiff and others as



                                             Page 2 of 4
       Case 2:19-cv-10332-EEF-JVM Document 1 Filed 05/10/19 Page 3 of 4



“independent contractors,” so-called, despite the plaintiff and others actually being employees

under the law. By doing so, M&E CONSTRUCTION, LLC; MARLON ALCIDES

CARRASCO; and ERIC CORTES violated the FLSA, and the plaintiff makes a claim under the

FLSA for his unpaid overtime wages.

                           COLLECTIVE ACTION ALLEGATIONS

                                                 7.

       OSCAR MALDONADO designates this action as a collective action under 29 U.S.C. §

216(b), which permits him to bring an action “in any Federal or State court of competent

jurisdiction by any one or more employees for and in behalf of himself or themselves and other

employees similarly situated.” All other employees of M&E CONSTRUCTION, LLC;

MARLON ALCIDES CARRASCO; and ERIC CORTES are similarly-situated to OSCAR

MALDONADO: they shared substantially-similar job responsibilities in this construction

business and suffered from the same violative policy of the defendants, i.e., the failure to pay

overtime compensation (time-and-a-half) when working hours in excess of forty per week.

OSCAR MALDONADO brings a claim for unpaid overtime wages on their behalf.

                                         JURY DEMAND

                                                 8.

       The plaintiff demands trial by struck jury on all claims so triable.

                                     REQUEST FOR RELIEF

                                                 9.

       The plaintiff, on his behalf and on behalf of all others similarly situated, requests all

damages to which he is entitled under the law, including:

       A.      Backpay and overtime wages at the rate allowed by law;



                                            Page 3 of 4
       Case 2:19-cv-10332-EEF-JVM Document 1 Filed 05/10/19 Page 4 of 4



       B.      Liquidated damages;

       C.      Attorney’s fees and costs;

       D.      Equitable relief; and

       E.      Any other relief to which the plaintiff is entitled.

       WHEREFORE, PREMISES CONSIDERED, the plaintiff, OSCAR MALDONADO,

individually and on behalf of all others similarly situated, prays that the defendants named

herein, M&E CONSTRUCTION, LLC; MARLON ALCIDES CARRASCO; and ERIC

CORTES, be duly cited to appear and answer this complaint and that after due proceedings are

had, there be judgment rendered herein in the plaintiff’s favor and against the defendants, jointly,

severally, and in solido, for an amount reasonable under the premises, for all costs of the

proceedings, and for all general and equitable relief to which he is entitled.

                                               Respectfully submitted,

                                               /s/ Stephen J. Austin
                                               Stephen J. Austin (#34236)
                                               STEPHEN J. AUSTIN, LLC
                                               1 Galleria Boulevard, Suite 1900
                                               Metairie, Louisiana 70001
                                               Telephone (504) 377-5200
                                               Facsimile (504) 324-0152
                                               Email stephen@stephenjaustin.com
                                               ATTORNEY FOR THE PLAINTIFF




                                            Page 4 of 4
